IN THE SUPREME COURT OF THE STATE OF NEVADA


                    ALBERTO TORRES CARO,                                       No. 84151
                                      Appellant,
                                  vs.
                    THE STATE OF NEVADA,
                                                                                      FILED
                                      Respondent.                                     APR 2 9 2022
                                                                                    ELIZABETH A. BROWN
                                                                                  CLERK511FNPREME COURT
                                                                                 BY
                                                                                      DEPUTYERX
                                           ORDER DISMISSING APPEAL
                                  This is an appeal from a judgment of conviction. Second
                    Judicial District Court, Washoe County; Kathleen M. Drakulich, Judge.
                                  Initial review of the notice of appeal revealed a jurisdictional
                    defect. Specifically, appellant's notice of appeal was untimely. The
                    judgment of conviction was entered December 21, 2021, but appellant's
                    notice of appeal was not filed until January 24, 2022, 4 days after the
                    expiration of the appeal period prescribed by NRAP 4(b). Accordingly, this
                    court directed appellant's counsel to show cause why this appeal should not
                    be dismissed for lack of jurisdiction.
                                  In response to the order to show cause, appellant's counsel
                    agrees that this appeal should be dismissed. "[A]n untimely notice of appeal
                    fails to vest jurisdiction in this court." Lozada v. State, 110 Nev. 349, 352,
                    871 P.2d 944, 946 (1994). This court lacks jurisdiction over this appeal and
                                  ORDERS this appeal DISMISSED.



                                                                        , J.
                                              Hardesty


                                                , J.
SUPREME COURT       Stiglich                                    Herndon
     OF
   NEVADA

K.19 1947A ciabs.
                                                                                           4A- 13     "
                cc:   Hon. Kathleen M. Drakulich, District Judge
                      Alberto Torres Caro
                      Law Office of William J. Routsis II, Esq.
                      Attorney General/Carson City
                      Washoe County District Attorney
                      Washoe District Court Clerk




SUPREME COURT
        OF
     NEVADA


(0) I947A
                                                   2